Upon William Hamertons 21 humble petition this day preferred to this Honourable Court For the reasons therein contained It was Ordered That all parties concerned have notice to attend this Court on the morrow morning And that the petitioner produce the Affidavit in his petition mentioned And that all proceedings at Law be staid in the mean time.
Intr
John Bucknall Deputy Register
At A Court of Chancery held at the Council Chamber in Charles Town on the 26th of August 1725 in the Twelfth Year of His Majesties Reign.
Present, The Honourable Arthur Middleton, Esq. President; The Hon-ourable Alexander Skene, Benjamin DelaConseillere, Charles Hart, Benjamin Schenckingh, Ralph Izard, Esquires of his Majesties Honourable Council for Executing the Office of Chancellour.
*321The Petition of John Vicaridge 22 Gentleman being read Ordered that it be according to the prayer thereof.
Intr.
J. Skene Register
At A Court of Chancery held at the Council Chamber in Charles Town on the 5th of November 1725 in the Twelfth Year of his Majesties Reign.
Present, The Honourable Arthur Middleton, Esq. President; Ralph Izard, Charles Hart, William Bull, Benjamin DelaConseillere, Benjamin Schenckingh, James Kinloch, Esquires of his Majesties Honourable Council for Executing the Office of Chancellour.
The Petition of [blank] Law read, Ordered that it be according to the Prayer of the Petition.
Intr.
J. Skene Register
The Petition of Andrew Allen and others being read It was Ordered that it be according to the Prayer thereof.
J. Skene Register

 William Hammerton was vendue master, and naval officer of the port of Charleston. He died in 1732. (Miscellaneous Records, Book I, Historical Commission of S. C., p. 289; CJ 1721, p. 25; Salley, Death Notices, p. 6.)


 In 1720, Vicaridge was residing with his kinsman Robert Stevens, and inherited his personal estate. In 1730 he married Elizabeth, widow of John Ashby, third cassique, and by this marriage obtained Quenby Plantation. He died in 1737. (SCHGM, XVIII, 7, 8; St. Philip’s Register 1720-1758, pp. 160, 174, 2g0.)